Citation Nr: 1430299	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  05-41 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected dilated cardiomyopathy with coronary artery disease and chronic congestive heart failure, status post heart transplant.

2.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic sinus infections, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

These matters came to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The instant matters were previously before the Board in September 2012, at which time they were remanded for further development.  Also remanded by the Board at the time were the issues of entitlement to service connection for bilateral hearing loss, erectile dysfunction, and residuals of an excision of a mass from the right buttock.  In an April 2013 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss and assigned a 20 percent rating, effective November 26, 2012.  In a July 2013 rating decision, the AMC granted service connection for residuals of scar, right buttock and assigned a noncompensable rating, effective May 20, 2004, and a 10 percent rating, effective from December 14, 2012; and, granted service connection for erectile dysfunction, assigning a noncompensable rating, effective November 9, 2004.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative has submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.




FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension was first identified many years after service, is not shown to be related to his military service, to include his exposure to herbicides therein, and is not shown to be proximately due to, the result of, or aggravated by a service-connected disability.

2.  A respiratory disorder, to include sleep apnea, was not manifested during service and is not otherwise related to the Veteran's active service, to include exposure to herbicides.

3.  A chronic sinus disorder was not manifested during service and is not otherwise related to the Veteran's active service, to include exposure to herbicides.

4.  Peripheral neuropathy was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an award of service connection for a respiratory disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for an award of service connection for a chronic sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

4.  The criteria for an award of service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in July and November 2004, March 2007, and October 2012.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims and that any error with respect to the timing of notice in this case was effectively cured by the readjudication of the Veteran's claims via a July 2013 Supplemental Statement of the Case after notice was provided.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claims decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, and private treatment records.  There is no suggestion that additional evidence, relevant to the matters decided herein, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

The Board also finds that the medical evidence of record is adequate for the Board to rely upon to evaluate the merits of the Veteran's service connection claims.  In December 2012, the Veteran underwent VA examinations pertaining to the claimed conditions, and in April 2013 an addendum opinion was obtained regarding his peripheral neuropathy.  Such examination reports are probative and material to the Veteran's claims.  In July 2013, additional opinions were proffered pertaining to his hypertension and peripheral neuropathy claims; such opinions are probative and material to the Veteran's claims.  In February 2014, a VHA examiner proffered an opinion regarding the Veteran's claimed respiratory condition; such opinion is probative and material to the Veteran's claim.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including hypertension and organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97. Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).

Further, certain diseases, to include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma, are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The regulation defines acute and subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

In the instant case, the Veteran's exposure to herbicides in service is presumed based on evidence showing that he served aboard the U.S.S. Tanner from December 27, 1965 to March 14, 1967.  Turning first to the whether a presumption of service connection can be established for the Veteran's claimed peripheral neuropathy, the Board acknowledges a December 2012 VA examiner opined that the Veteran's peripheral neuropathy is due to active service, based on the fact that that is a condition that is recognized under VA guidelines as being associated with herbicide exposure.  The Board notes, however, that in order for the peripheral neuropathy presumption to apply, neuropathy must have appeared to a compensable degree within a year of the exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Here, the Veterans' STRs do not reflect any complaints or diagnoses of peripheral neuropathy in the weeks and months following his exposure to herbicides in Vietnam.  Indeed, they do not reflect any neurological complaints, treatment, or diagnoses.  A Report of Medical Examination dated in July 1969 reflects that the Veteran's "upper extremities," "lower extremities," and "neurologic" system were clinically evaluated as normal.  In April 2013, the VA examiner provided an addendum opinion, noting that the Veteran's peripheral neuropathy was diagnosed in 2011, which did not meet VA guidelines for presumptive service connection which required symptoms appearing within weeks or months of exposure and resolving within two years.  Thus, the examiner concluded that the Veteran's peripheral neuropathy is less likely than not incurred in or caused by service.  In July 2013, a VA examiner opined that the Veteran's peripheral neuropathy was less likely than not due to service, to include exposure to Agent Orange.  The examiner explained that the Veteran was not evaluated for symptoms of neuropathy while on active duty nor was there evidence within the claims file of his complaining of symptoms of neuropathy or being evaluated for, or manifest to a degree of 10 percent or more within one year of the last date of exposure to herbicides or one year after leaving service.  

Based on this evidence and in light of the fact that the regulation defines acute and subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset and requires peripheral neuropathy to have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service, the Board finds no basis upon which to conclude that service connection for peripheral neuropathy is warranted on a presumptive basis as a disease associated with exposure to "herbicide agents" during active military, naval, or air service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e), Note 2.

Turning to the Veteran's other claimed conditions, the Board notes that the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  In fact, the Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of hypertension, chronic peripheral nervous system disorders, and respiratory disorders.  See Notice 75 Fed. Reg. 81332-35 (December 27, 2010); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  Further, it was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of chronic peripheral nervous system disorders, respiratory disorders, such as wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung, and/or hypertension.  See Notice, 75 Fed. Reg. 32540-53 (2010).  In making these determinations, the Secretary relied on reports received from the National Academy of Sciences, as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  Of note, there is no other medical evidence of record to rebut the conclusion that there is no positive association between exposure to Agent Orange and the development of hypertension, a chronic sinus condition, a respiratory disorder, and peripheral neuropathy, except as provided for in 38 C.F.R. § 3.309(e).

Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application as he does not have a presumptive disability as defined by regulation.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection due to Agent Orange exposure is not warranted for any claimed disability.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  However, under 38 U.S.C.A. § 1116(b)(3), an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association.  Thus, in order to prevail on his claim, the Veteran would have to produce medical or scientific evidence of equal or greater weight than that relied upon by the Secretary of VA in finding that no positive association exists between the development of chronic peripheral nervous system disorders, respiratory disorders, and/or hypertension and exposure to Agent Orange, considering the advice of the National Academy of Sciences.

Although the Veteran has proffered his belief that his claimed disabilities are due to Agent Orange exposure, the Veteran has submitted no evidence, other than his own lay assertions, indicating an association with Agent Orange exposure.  The Veteran's STRs, to include the July 1969 separation examination, are negative for complaints of or a diagnosis of hypertension, a chronic sinus condition, a respiratory disorder, and peripheral neuropathy.  His separation examination report reflects a blood pressure reading of 120/80.  Post-service treatment records reflect that these conditions were diagnosed many years after separation from service.  (The one-year presumption for hypertension under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.)  The Board notes that evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's hypertension, a chronic sinus condition, a respiratory disorder, and peripheral neuropathy manifested during service or that these conditions are otherwise related to his active service.  Likewise, a preponderance of the evidence is against a finding that hypertension or a disability of the central nervous system manifested within a year of separation from service.

Notably, with regard to the claimed hypertension, in July 2013, a VA examiner reviewed the claims folder and opined that hypertension was less likely than not incurred in or caused by service, to include exposure to Agent Orange.  The examiner noted that the Veteran's blood pressure was normal when he left service and hypertension was not diagnosed within a year of leaving active military service.  The examiner noted that Agent Orange/ herbicide exposure remains in the category of inadequate evidence to prove it causes or aggravates hypertension, citing to the 2010 Agent Orange Update.  

With regard to the Veteran's hypertension may be secondary to a service connected disability, a December 2012 VA examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of a service-connected disability.  The examiner explained that the Veteran's blood pressure is under control with only one medication taken daily.  A December 2005 note reflects that his blood pressure is always running on the low side and blood pressure medications at that time consisted of four medications.  The examiner noted that he was taking Amlodipine which is an improvement in his condition.  

In July 2013, a VA examiner noted that service connection is in effect for dilated cardiomyopathy with coronary artery disease and chronic congestive heart failure, status post transplant.  The examiner explained that uncontrolled hypertension causes and worsens cardiomyopathy and congestive heart failure, not the other way around.  The examiner cited to the December 2012 VA examiner's findings and concluded that as hypertension is controlled with a single drug, it is difficult to argue for permanent worsening.  

With regard to the claimed sinus condition, a December 2012 VA examiner opined that the condition was less likely than not incurred in or caused by service.  The examiner explained that the Veteran does not have a diagnosis of a sinus condition in service, and that the diagnosis of sinusitis was post-service.  The examiner stated that VA guidelines do not recognize chronic sinusitis attributed to herbicide exposure.  

With regard to the claimed respiratory condition, an October 1999 private treatment record indicates shortness of breath with exertion; a December 1999 private treatment record contains an impression of dyspnea; a July 2005 VA treatment record notes shortness of breath due to congestive heart failure; an April 2006 VA treatment record contains complaints of dyspnea on exertion for many years; a July 2008 private record reflects a diagnosis of atelectasis versus infiltrate in the right lung and left pleural effusion; an August 2008 chest x-ray reveals persistent bilateral and partially loculated pleural effusions, on the left bigger than the right; a September 2008 chest x-ray reveals mild cardiomegaly with mild pulmonary congestion centrally; mild infiltrate in the right lower lung; increased opacification in the lower half of the left lung due to lung consolidation, effusion, or a combination; and some pleural thickening seen in the lateral aspect of the left hemithorax; an October 2008 chest x-rays indicates a history of emphysema, dyspnea, and hypoxia, suggesting emphysema and small right pleural effusion; and hospitalization records from October to December 2008 and from July to September 2008 note a secondary diagnoses of lung emphysema and of pleural effusions.

In December 2012, the Veteran underwent a VA examination wherein the examiner diagnosed sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The examiner stated that the Veteran's diagnosis of sleep apnea was years post-service.  The examiner explained that VA guidelines do not currently recognize sleep apnea associated with herbicide exposure.  While such opinion is probative to the Veteran's claim, as the December 2012 VA examiner did not discuss any other respiratory diagnoses or symptoms, a VHA opinion was requested in December 2013.  

In February 2014, the Director, Chest Clinic and Staff Physician, Pulmonary Section, of a VA Medical Center (VAMC) indicated that based on review of the claims folder, a respiratory disorder was not found, other than sleep apnea.  The examiner summarized some of the Veteran's treatment records and symptoms, and noted that he had not been given a diagnosis of a permanent respiratory condition, other than dyspnea from a congestive heart failure, although bronchitis was noted during one clinic visit.  The examiner noted that review of systems taken at multiple times specifically state no respiratory symptoms.  The examiner indicated that the Veteran has multiple other diseases, most seriously his cardiomyopathy and subsequent cardiac transplant.  The examiner stated that herbicide exposure in Vietnam has not been defined as causing respiratory disease other than lung cancer.  Due to these multiple factors, the examiner opined that it was less likely than not that the Veteran has respiratory disease due to his active service.  

The VA examiners and VHA examiner had the opportunity to review the entirety of the medical and lay evidence of record and all provided a clear rationale in support of their conclusions, thus these opinions are entitled to probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions to be probative and material to the Veteran's service connection claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There are no contrary opinions of record.

The Board has considered the Veteran's contention that a relationship exists between his hypertension, a chronic sinus condition, a respiratory disorder, and peripheral neuropathy and his service, to include his belief that these conditions are due to exposure to herbicides in service.  The Veteran, however, is not competent to offer an opinion as to the etiology of his hypertension, a chronic sinus condition, a respiratory disorder, and peripheral neuropathy as he does not have the requisite medical expertise.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

As the Veteran's hypertension, a chronic sinus condition, a respiratory disorder, and peripheral neuropathy were not shown in service, and the records contain no suggestion of a causal link between these conditions and active service, to include herbicide exposure, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection. 



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a respiratory disorder, to include sleep apnea, is denied.

Entitlement to service connection for a chronic sinus condition is denied.

Entitlement to service connection for peripheral neuropathy is denied. 



____________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


